NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                      No. 12-2206
                                     _____________

                           UNITED STATES OF AMERICA

                                            v.

                                DWAYNE CESPEDES,
                                           Appellant
                                     ____________

                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                               (No. 5-09-cr-000216-001)
                      District Judge: Hon. Lawrence F. Stengel

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   March 22, 2013

            Before: FUENTES, CHAGARES, and BARRY, Circuit Judges.


                            (Opinion Filed: March 26, 2013)

                                     ____________

                                       OPINION
                                     ____________

CHAGARES, Circuit Judge.

      Dwayne Cespedes appeals the sentence of 125 months of imprisonment imposed

by the District Court for conspiring to commit armed robbery, committing armed

robbery, and using and carrying a firearm in relation to that crime. Cespedes argues that
his sentence is procedurally and substantively unreasonable because the District Court

failed to address meaningfully his character and rehabilitation evidence in deciding on the

sentence to impose. For the following reasons, we will affirm the judgment of sentence.

                                              I.

       We write solely for the parties’ benefit and thus recite only the facts essential to

our disposition. On September 26, 2009, Cespedes and Michael Grant entered a branch

of KNBT Bank located inside a nursing home in Whitehall, Pennsylvania. Armed with a

handgun, Cespedes approached the teller and stated “it is what it is,” while Grant, also

armed, took money from the cash drawer. During the robbery, Cespedes pointed his gun

at the teller’s head and said “you have thirty seconds.” Cespedes and Grant left the scene

in a getaway car driven by a third man, Curtis Whitehurst. When police attempted to stop

the car, a high-speed chase through a residential area ensued. At some point in the chase,

Cespedes and Grant fled on foot, and the police apprehended Cespedes soon after. They

recovered Cespedes’s handgun nearby.

       Cespedes pleaded guilty on March 11, 2010 to the following three charges: (1)

conspiracy to commit armed bank robbery (18 U.S.C. § 371); (2) armed bank robbery (18

U.S.C. § 2113(d)); and (3) carrying a firearm during and in relation to a crime of violence

(18 U.S.C. § 924(c)(1)). At sentencing, the District Court applied a two-level

enhancement for reckless endangerment during flight, pursuant to § 3C1.2 of the advisory

United States Sentencing Guidelines. The conspiracy and armed robbery charges

produced a Guidelines range of 51-63 months in these circumstances, and the firearms

charge carried a mandatory minimum of 84 months of imprisonment, to be served

                                              2
consecutively. The District Court imposed a sentence of 144 months of imprisonment

and 5 years of supervised release on June 2, 2010.

       Cespedes appealed the application of the reckless-endangerment enhancement and

this Court, concluding that the enhancement did not apply, remanded the case for

resentencing. At the resentencing hearing, which took place on April 19, 2012, Cespedes

presented character and post-offense rehabilitation evidence. Specifically, Cespedes

showed that he had written a letter of apology to the victim nursing home (before he

knew that he would be resentenced in this matter), presented a letter from a disabled

fellow inmate who described Cespedes’s help with daily activities, and produced a letter

from a fellow inmate who served as a math tutor in prison, whom Cespedes voluntarily

assisted with tutoring. Cespedes also submitted the letters and testimony on his behalf

from the original sentencing hearing, including that of his brother, now a law student,

who testified as to the aberrant nature of Cespedes’s criminal conduct. Cespedes also

argued that, while incarcerated, his security classification was adjusted, resulting in his

being moved from a medium-security to low-security facility.

       At his resentencing, Cespedes also offered a significantly more compelling

allocution than he had delivered at the initial sentencing. He stressed that, in his previous

appearances before the District Court, he “couldn’t even man up and face reality,” and

“blamed everyone but [him]self or would have sworn up and down in the courtroom that

everyone was out to get [him].” Appendix (“App.”) 124. He explained, “[L]ife has its

way of teaching and, man, did it teach me.” App. 125. Cespedes described his inability

to take care of his mother as “heart wrenching,” expressed his disappointment that he was

                                              3
not able to “pay [his] respect to [his] now deceased best friend,” and lamented that he

was unable “to be a positive influence” on his daughter and “see her and be a role model

for her.” Id.

       After listening to Cespedes’s allocution, the District Court sentenced him to 125

months of imprisonment, followed by 5 years of supervised release. Cespedes now

appeals on the ground that this sentence is procedurally and substantively unreasonable

because it did not give sufficient mitigating weight to his character and rehabilitation

evidence.

                                             II.

       The District Court had jurisdiction over this case pursuant to 18 U.S.C. § 3231.

We have appellate jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a).

We review the procedural and substantive reasonableness of a district court’s sentence for

abuse of discretion. Gall v. United States, 552 U.S. 38, 51 (2007). We “take up the

procedural review first, looking to see that the district court has committed no significant

error . . . .” United States v. Levinson, 543 F.3d 190, 195 (3d Cir. 2008). “If the

sentencing decision passes that first stage of review, we then, at stage two, consider its

substantive reasonableness.” Id.

       To determine, at stage one, whether a sentence is procedurally reasonable, we

“ensur[e] that the district court committed no significant procedural error . . . .” United

States v. Tomko, 562 F.3d 558, 567 (3d Cir. 2009). In United States v. Gunter, this Court

articulated that a sentencing court must: (1) rule formally on any departure motions; (2)

state how any departure affects a defendant’s advisory Guidelines calculation (taking this

                                              4
Court’s pre-Booker case law into account); and (3) exercise discretion by separately

considering the relevant § 3553(a) factors. 462 F.3d 237, 247 (3d Cir. 2006).

       If the sentence imposed is not procedurally unreasonable, we proceed to the

substantive-reasonableness inquiry, which asks “whether the final sentence, wherever it

may lie within the permissible statutory range, was premised upon appropriate and

judicious consideration of the relevant factors.” United States v. Doe, 617 F.3d 766, 770

(3d Cir. 2010). We apply a deferential standard, affirming “unless no reasonable

sentencing court would have imposed the same sentence on that particular defendant for

the reasons the district court provided.” Tomko, 562 F.3d at 568.

                                            III.

       We consider first the procedural reasonableness of the sentence imposed by the

District Court. Cespedes argues that the District Court failed to apply properly the third

step of the sentencing procedure outlined in Gunter — that is, according to Cespedes, the

sentencing court failed to give adequate consideration to each of the § 3553(a) factors.

Cespedes argues that “[a]lthough the court commented briefly on Mr. Cespedes’

statement,” the District Court’s comments were insufficient because the “significant and

compelling nature” of the statement “obliged the court to discuss its substance and what

effect it would have on its weighing of the sentencing factors, in particular the nature and

characteristics of the defendant.” Cespedes Br. 18. Although we find Cespedes’s

compelling statement to be indicative of positive movement in his life, we hold that the

District Court’s sentence was procedurally reasonable.



                                             5
         This Court has underscored that “the court’s analysis of the relevant factors must

adequately demonstrate its exercise of independent judgment and meaningful

consideration of the relevant sentencing factors.” United States v. Merced, 603 F.3d 203,

215 (3d Cir. 2010) (quotation marks omitted). We have understood this to mean that

“[t]he district court need not make explicit findings as to each of the § 3553(a) factors if

the record makes clear that the court took the factors into account in sentencing.” Id.

(quotation marks omitted). Likewise, “what we must decide is whether the district judge

imposed the sentence he or she did for reasons that are logical and consistent with the

factors set forth in section 3553(a).” United States v. Cooper, 437 F.3d 324, 330 (3d Cir.

2006).

         The District Court in Cespedes’s case appropriately addressed Cespedes’s history

and character in deciding on the sentence to impose. Indeed, the District Court referred

to those who spoke at Cespedes’s first sentencing, and “note[d] that [Cespedes] has done

well with the time he has spent while incarcerated.” App. 132. The District Court also

acknowledged Cespedes’s involvement with programs in prison, as well as his “good

conduct record.” App. 133. Moreover, the District Court made clear that it was taking

into account “what the defendant has done since the time of his plea and since his original

sentencing,” as it explained that Cespedes’s post-incarceration submissions “suggest that

a sentence at the low end of the guideline range would be appropriate.” App. 134.

         Despite these positive factors, however, the District Court also highlighted the

“extremely predatory” nature of Cespedes’s behavior in considering the nature and

circumstances of Cespedes’s crime (the first § 3553(a) factor). App. 132. The

                                               6
sentencing court called the instant case “very serious,” noted “the way in which the

defendant . . . prepared for” the armed robbery, and called the crime “a memorable armed

bank robbery” given that it took place in a nursing home and involved Cespedes putting a

gun to a bank teller’s head. App. 131-32. Moreover, the District Court explicitly stated

that “the nature of this crime, the fact that there was a gun used calls for a sentence within

the guidelines range.” App. 133. This explanation is sufficient to convince us that the

District Court imposed a 125-month sentence “for reasons that are logical and consistent

with the factors set forth in section 3553(a).” Cooper, 437 F.3d at 330.

       We also hold that the District Court’s sentence was not substantively

unreasonable. Review of the District Court’s discussion at the resentencing hearing

makes clear that the sentence imposed “was premised upon appropriate and judicious

consideration of the relevant factors.” Doe, 617 F.3d at 770. Accordingly, we cannot

conclude that “no reasonable sentencing court would have imposed the same sentence on

that particular defendant for the reasons the district court provided.” Tomko, 562 F.3d at

568.

                                             IV.

       For the foregoing reasons, we will affirm the judgment of sentence.




                                              7